IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,171, AP-76,172 & AP-76,173




EX PARTE EDMUNDO GONZALEZ, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 2002-CRP00-105-D3, 2001-CRJ00-309-D3 & 2001-CRM00-307-D3 
IN THE 341ST DISTRICT COURT
FROM WEBB COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In cause number 2002-CRP00-105-D3,
Applicant was convicted of, among other things, retaliation and possession of a controlled substance
and sentenced to two  terms of ten years’ imprisonment. In cause number 2001-CRJ00-309-D3, he
was convicted of burglary of a habitation and aggravated assault and sentenced to two terms of ten
years’ imprisonment. And in cause number 2001-CRM00-307-D3, he was convicted of three counts
of assault on a public servant and three counts of retaliation and sentenced to six terms of ten years’
imprisonment. Applicant did not appeal his convictions. 
            Applicant contends that his pleas were rendered involuntary because he pleaded guilty
pursuant to agreements stipulating that he would be sent to boot camp. The trial court found, among
other things, that it was understood from the agreements that Applicant would be sent to boot camp,
that Applicant was sent to boot camp before he pleaded guilty to the charges in cause number
2002-CRP00-105-D3, and that the trial court’s jurisdiction to place Applicant on probation had
elapsed.       
            Applicant is entitled to relief. The convictions in cause numbers 2002-CRP00-105-D3,
2001-CRJ00-309-D3 and 2001-CRM00-307-D3 from the 341st Judicial District Court of Webb
County are set aside, and Applicant is remanded to the custody of the sheriff of Webb County to
answer the charges in the indictments.

            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: June 17, 2009
Do Not Publish